DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Response After Final, filed December 15, 2020, with respect to the rejection(s) of claim(s) 11, 12, 14-17, and 19-32 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wu et al., (CN 102749324) in view of Yoshida et al., (US 4,961,495), and further in view of Turbett et al., (US 5,875,936).  References to Yoshida et al., and Turbett et al., are newly cited, and as Applicant has not had an opportunity to review the newly cited references, the Examiner will rely on the rejection detailed below, and will not provide a discussion of the references in response to Applicant’s arguments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, 15-17, 21, 25, 26, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (CN 102749324) in view of Yoshida et al., (US 4,961,495), and further in view of Turbett et al., (US 5,875,936).
Regarding claim 11, Wu et al., teach a water hardness rapid detecting reagent comprising an alkaline solution, an indicator, and a chelant (page 3 lines 1-2) wherein the solution, indicator and chelant are separately packaged in different containers (page 3 lines 1-2, page 4 lines 4-5, 10-14, Example One). The Examiner notes that the alkaline solution comprises water (see Example One), the indicator is eriochrome black T in solid form (see Example One), and EDTA as the chelant (see Example One). Wu et al., do not teach a package comprising a first compartment having a first substance, a second compartment having a second substance, a breakable seal that when broken provides the formation of a mixture of the first and second substances, and an outlet equipped with at least one nozzle and at least one valve.

Turbett et al., teach a dispenser comprising an outlet having a nozzle and a valve (Abstract, column 5 lines 30-35, figure 2 #’s 20, 22).  Turbett et al., teach that it is advantageous to provide a nozzle and a valve as a means of controlling the outward product flow through the nozzle (column 5 lines 32-33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wu et al., in view of Yoshida et al., to include a nozzle and a valve at the outlet in order to control the outward flow of product as taught by Turbett et al.
Regarding claim 12, Yoshida et al., teach forming a seal by heat sealing, ultrasonic welding, and induction heating (column 6 lines 44-46).
Regarding claim 15, Wu et al., teach alkaline solutions comprising ammonia water and potassium hydroxide (Examples one and two).
Regarding claims 16 and 21, Wu et al., teach alkaline solutions having a pH of about 10 (page 2 lines 11-14, page 3 lines 3-5).
Regarding claim 17, Wu et al., teach the Eriochrome Black T and calcium red in solid form (see Examples one and two).
Regarding claims 19 and 20, Yoshida et al., teach the container made from polyethylene and polypropylene resins (column 5 lines 43-47).
Regarding claim 25, Wu et al., teach the indicator mixed with potassium chloride (potassium salt, Example One).
Regarding claims 26 and 31, Wu et al., teach Eriochrome Black T as the indicator (page 1 lines 3-4).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (CN 102749324) in view of Yoshida et al., (US 4,961,495) in view of Turbett et al., (US 5,875,936) as applied to claim 11 above, and further in view of Davis et al., (US 2007/0117215).
Regarding claim 14, Wu et al., in view of Yoshida et al., in view of Turbett et al., do not teach a first substance comprising an inert fluorescing agent.
Davis et al., teach monitoring chemical components in industrial water wherein rhodamine is utilized as a room temperature phosphorescence molecule (paragraphs 0075, 0105). Davis et al., teach that it is advantageous to utilize a room temperature phosphorescence molecule as a means of providing increased sensitivity due to the elimination of light scatter into the detector (paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wu et al., in view of Yoshida et al., in view of Turbett et al., to include rhodamine as a room temperature phosphorescence molecule in order to provide increased sensitivity by eliminating light scatter as taught by Davis et al.
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (CN 102749324) in view of Yoshida et al., (US 4,961,495) in view of Turbett et al., (US 5,875,936) as applied to claim 11 above, and further in view of Sloat (US 4,205,955).
Regarding claims 22-24, Wu et al., in view of Yoshida et al., in view of Turbett et al., do not teach CDTA as the chelant.
Sloat teaches a method for determining calcium and magnesium hardness in a liquid sample wherein CDTA is utilized as a chelant (column 3 lines 18-20). Sloat teaches that it is advantageous to utilize CDTA as a means of preventing heavy metal ions from interfering with the hardness measurements (column 1 lines 59-62, column 2 lines 8-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wu et al., in view of Yoshida et al., in view of Turbett et al., to utilize CDTA as a chelant in order to prevent heavy metals from interfering with hardness measurements as taught by Sloat.
Claims 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (CN 102749324) in view of Yoshida et al., (US 4,961,495) in view of Turbett et al., (US 5,875,936) as applied to claims 11 and 15 above, and further in view of de Armas et al., (Talanta 52, 2000, 77-82).
Regarding claims 27 and 29, Wu et al., in view of Yoshida et al., in view of Turbett et al., do not teach 8-hydroxyquinoline-5-sulfonic acid as the magnesium coordinating fluorescing agent.
de Armas et al., teach fluorimetric determination of magnesium wherein 8- hydroxyquinolone-5-sulfonic acid is utilized as a magnesium fluorescing reagent (abstract, Reagents page 79, Procedure page 79). de Armas et al., teach that it is advantageous to utilize 8- hydroxyquinolone-5-sulfonic acid to detect magnesium as a means of detecting magnesium in the µg 1-1 concentration range (Introduction page 78).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wu et al., in view of Yoshida et al., in view of Turbett et al., wherein 8-hydroxyquinolone-5- sulfonic acid is utilized as a magnesium fluorescing agent in order to detect concentration in the µg 1-1 concentration range as taught by de Armas et al.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (CN 102749324) in view of Yoshida et al., (US 4,961,495) in view of Turbett et al., (US 5,875,936) in view of Davis et al., (US 2007/0117215) as applied to claim 14 above, and further in view of de Armas et al., (Talanta 52, 2000, 77-82).
Regarding claim 28, Wu et al., in view of Yoshida et al., in view of Turbett et al., in view of Davis et al., do not teach 8-hydroxyquinoline-5-sulfonic acid as the magnesium coordinating fluorescing agent.
de Armas et al., teach fluorimetric determination of magnesium wherein 8- hydroxyquinolone-5-sulfonic acid is utilized as a magnesium fluorescing reagent (abstract, Reagents page 79, Procedure page 79). de Armas et al., teach that it is advantageous to utilize 8- hydroxyquinolone-5-sulfonic acid to detect magnesium as a means of detecting magnesium in the µg 1-1 concentration range (Introduction page 78).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wu et al., in view of Yoshida et al., in view of Turbett et al., in view of Davis et al., wherein 8-hydroxyquinolone-5- sulfonic acid is utilized as a magnesium fluorescing agent in order to detect concentration in the µg 1-1 concentration range as taught by de Armas et al.
Claims 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., (CN 102749324) in view of Yoshida et al., (US 4,961,495) in view of Turbett et al., (US 5,875,936) as applied to claim 11 above, and further in view of Dang et al., (US 6,790,666).
Regarding claims 30 and 32, Wu et al., in view of Yoshida et al., in view of Turbett et al., do not teach Plasmocorinth B or Calmagite as the magnesium fluorescing agent.
Dang et al., teach a method of determining soluble magnesium hardness in boiler water (column 10 lines 25-30) wherein Plasmocorinth B and Calmagite are utilized as fluorescing agents (column 11 lines 14 and 22). Dang et al., teach that it is advantageous to utilize Plasmocorinth B and/or Calmagite as a means of utilizing compounds that have separate detectable fluorescent signals in the presence of magnesium hardness (column 11 lines 40-43).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wu et al., in view of in view of Yoshida et al., in view of Turbett et al., wherein Plasmocorinth B or Calmagite are utilized as magnesium fluorescing reagents in order to provide a compound having separate detectable fluorescent signals in the presence of magnesium as taught by Dang et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        /LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797